69 F.3d 533
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Frizell STEPHENS, Plaintiff-Appellant,v.Robert H. HERRING, Jr., AAG;  Lou Ann White;  RussellWilson;  R.M. Muncy;  P.A. Terrangi;  James A.Smith;  M.J. Wilkerson, Defendants-Appellees,andDIVISION OF RISK MANAGEMENT;  Fidelity & Deposit Company ofMaryland;  Robert G. Doumar, United StatesDistrict Judge, Defendants.
No. 94-6446.
United States Court of Appeals, Fourth Circuit.
Submitted June 27, 1995.Decided Nov. 9, 1995.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.  Robert G. Doumar, District Judge.  (CA-92-143-2)
Frizell Stephens, Appellant Pro Se.  Karen Lynn Lebo, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia;  Robert Lawrence Brooks, MAYS & VALENTINE, Richmond, Virginia, for Appellees.
E.D.Va.
AFFIRMED.
Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  We have reviewed the record and the district court's opinion, and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Stephens v. Herring, No. CA-92-143-2 (E.D.Va. Mar. 22, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED